t c summary opinion united_states tax_court anietra y hamper petitioner v commissioner of internal revenue respondent docket no 22375-09s filed date anietra y hamper pro_se anita a gill for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioner’s federal income taxes and accuracy-related_penalties year deficiency sec_6662 accuracy-related_penalty 2005¹ dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure ¹petitioner signed form_872 consent to extend the time to assess tax for but alleged she was pressured and tricked into signing the document she did not explain or otherwise provide evidence that she did not understand form_872 and its contents the issues for decision are whether petitioner is entitled to deduct unreimbursed employee business_expenses claimed on schedules a itemized_deductions and whether she is liable for the sec_6662 accuracy-related_penalties for the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts and the exhibits received into evidence are incorporated herein 1respondent determined that petitioner failed to report interest_income of dollar_figure and dollar_figure for and respectively petitioner did not present any credible_evidence or otherwise allege that she did not receive interest_income in and as respondent determined the issue is deemed conceded see rule b by reference at the time petitioner filed her petition she resided in ohio on schedules a of her federal_income_tax returns for the years at issue petitioner claimed deductions for unreimbursed employee business_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively these deductions for unreimbursed employee business_expenses included expenses for clothing a cell phone mileage expenses professional expenses subscriptions union dues supplies promotional products legal expenses hair nail and makeup expenses office expenses dry cleaning costs educational and self-defense class costs and internet expenses during the years at issue petitioner was employed as a morning and noon television news anchor as a television news anchor petitioner is required to maintain a specified professional appearance as described in the women’s wardrobe guidelines guidelines the guidelines provide that the ideal in selecting an outfit for on-air use should be the selection of ‘standard business wear’ typical of that which one might wear on any business_day in a normal office setting anywhere in the usa the guidelines point out that there is no correlation between the cost of an outfit and its appropriateness for use and generally a conservative outfit purchased off the rack at a local department store is more acceptable than excessively stylish items purchased at a designer boutique the guidelines also recommend avoiding certain clothing such as those with flamboyant or loud patterns which may be distracting on camera heavy tweed suits and outfits with buttons or accessories that are overly large as television tends to make them look even larger the general guideline is that petitioner maintain a professional and conservative appearance she must maintain her hair in a neat and conservative cut and maintain her fingernails at a reasonable length finished with conservatively colored nail polish in addition to her duties as a news anchor which include writing selecting and preparing news stories for broadcast petitioner is required to attend promotional appearances throughout the year because she is an ambassador of her station she must maintain a professional image and demeanor at all times she is also required to have an overnight bag ready at all times in the event she is called out of town in which she maintains several changes of clothing consistent with the requirement that petitioner maintain a neat professional and conservative appearance and as a part of her community appearances she incurred considerable expenses for clothing and for maintaining her appearance during the years at issue on date respondent issued to petitioner a notice_of_deficiency disallowing a portion of her business_expense deduction sec_2 asserting that they are nondeductible personal expenses or do not otherwise satisfy the strict substantiation requirements of sec_274 discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue petitioner maintains that she has satisfied the requirements of sec_7491 and therefore the burden_of_proof should shift 2respondent stipulated that although petitioner did not enter into evidence receipts for and she did in fact substantiate a portion of her expenses as provided in the stipulations to respondent she alleges that she fully cooperated with all reasonable requests by respondent and provided all documentation and information relating to her expense deductions respondent stipulated most of the factual issues relating to petitioner’s claimed expense deductions in this case the determination of whether an expense is an unreimbursed employee_business_expense is a question of law therefore sec_7491 is inapplicable to the extent respondent has not stipulated the remaining factual determinations the court resolves those issues on a preponderance_of_the_evidence without regard to the burden_of_proof ii claimed business_expense deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner supra pincite 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_262 expressly denies a deduction for personal living or family_expenses on the other hand sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 whether expenditures are for ordinary and necessary business_expenses is a question of fact and the taxpayer must demonstrate that the purpose of the expenditure was primarily business rather than personal and that the business in which the taxpayer is engaged benefited or was intended to be benefited by the expenditure 74_tc_1266 48_tc_358 a clothing and accessory costs although a business wardrobe is a necessary condition_of_employment the cost of the wardrobe has generally been considered a nondeductible personal_expense pursuant to sec_262 see kennedy v commissioner tcmemo_1970_58 affd 451_f2d_1023 3d cir the general_rule is that where business clothes are suitable for general wear a deduction for them is not allowable see 262_f2d_411 2d cir affg 28_tc_1278 hynes v commissioner supra pincite roth v commissioner 17_tc_1450 such costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment 524_f2d_640 10th cir donnelly v commissioner supra there are recognized exceptions to the general_rule where for example the clothing was useful only in the business environment in which the taxpayer worked see eg 44_tc_208 2_tc_484 2_tc_458 the rules for determining whether the cost of clothing is deductible as an ordinary and necessary business_expense are the clothing is required or essential in the taxpayer’s employment the clothing is not suitable for general or personal wear and the clothing is not so worn 30_tc_757 when the cost of acquiring clothing is deductible then the cost of maintaining such clothing is likewise deductible as an ordinary and necessary business_expense mortrud v commissioner supra during the years at issue petitioner purchased clothing for her position as a news anchor she wears her business clothing only at work and maintains her business clothing separately from her personal clothing she explained that the requirement to wear conservative clothing makes her business clothing unsuitable for everyday wear petitioner purchased most of her business clothing and accessories from typical clothing stores such as nordstrom’s kohl’s victoria’s secret macy’s old navy jcpenney sportmart casual corner dsw ann taylor loft dick’s sporting goods marshall’s charlotte russe and other local clothing stores petitioner’s clothing purchases for work consisted of such items as traditional business suits lounge wear a robe sportswear active wear lingerie cotton bikini and cotton thong underwear and evening wear she also deducted expenses for an ohio state jersey jewelry bedding running and walking shoes and dry cleaning costs petitioner used a self-described criterion for determining whether a clothing expense was deductible she would ask herself would i be buying this if i didn’t have to wear this to work and if the answer is no then i know that i am buying it specifically for work and therefore it is a deductible business_expense hynes v commissioner supra involved a taxpayer in circumstances very similar to petitioner’s the taxpayer in hynes worked as a television news anchor and deducted business_expenses for wardrobe laundry and dry cleaning haircuts and makeup hotels and meals and car expenses and depreciation the taxpayer purchased a particular wardrobe that was restricted in terms of color and pattern that he was able to wear on the air the court reasoned that the restriction on the taxpayer’s selection of business attire however was not significantly different from that applicable to other business professionals who must also limit their selection of clothing to conservative styles and fashions the court further reasoned that the fact that the taxpayer chose not to wear the business clothing while away from the station did not signal that the clothing was not suitable for private and personal wear in fact as the court noted most professionals typically do not wear their business clothes for private or personal wear similarly petitioner does not satisfy the requirement that her clothing not be suitable for everyday personal wear although she is required to purchase conservative business attire it is not of a fashion that is outrageous or otherwise unsuitable for everyday personal wear given the nature of her expenditures it is evident that petitioner’s clothing is in fact suitable for everyday wear even if it is not so worn consequently the court upholds respondent’s determination that petitioner is not entitled to deduct expenses related to clothing shoes and accessory costs as these are inherently_personal expenses additionally because the costs associated with the purchase of clothing are a nondeductible personal_expense costs for the maintenance of the clothing such as dry cleaning costs are also nondeductible personal expenses b contact lenses makeup and grooming expenses petitioner incurred expenses for the purchase of contact lenses in the years at issue and testified that she wears for work a different contact lens prescription that enables her to read the teleprompter in addition to the cost of prescription contact lenses she also deducted the costs for contact lens solution and softsoap morning mist pump soap there is no indication beyond her own testimony and she presented no credible_evidence that she was required to and did obtain an additional prescription for work petitioner also purchased makeup and testified that the makeup was designed for on-the-air appearances and provided significantly more coverage than ordinary makeup petitioner typically purchased her makeup from nordstrom’s and drugstores that sell ordinary cosmetics the receipts offered into evidence do not indicate purchases for special makeup designed for on-camera use but simply indicate purchases for ordinary makeup suitable for everyday wear the court is unable to determine whether the makeup she purchased was primarily for business use petitioner also obtained regular haircuts and manicures other maintenance expenditures included teeth whitening and skin care product purchases petitioner’s expenditures_for manicures grooming teeth whitening and skin care are inherently_personal expenditures although these expenses may be related to her job expenses that are inherently_personal are nondeductible personal expenses a sec_3petitioner’s contract with nbc provided that nbc would provide the makeup necessary for on-the-air performances she testified that her employer did not purchase on-the-air makeup in hynes v commissioner t c pincite the fact that petitioner’s employment contract with the station required her to maintain a neat appearance does not elevate these personal expenses to a deductible business_expense c self-defense class expenses petitioner deducted as a business_expense expenses she incurred for self-defense classes in the form of gym membership fees petitioner’s position as a news anchor made her a public figure in her local area petitioner was one of the unfortunate public figures affected by stalking and was advised by the local police to undertake self-defense classes as a protective measure although petitioner testified that she enrolled in self- defense classes with a private instructor the only substantiation relating to self-defense classes for the years at issue was her gym membership dues at lifetime fitness furthermore petitioner’s daily log for which provided a detailed account of her weekly schedule does not indicate that she attended self-defense classes on an almost-daily basis petitioner noted her workout for each day which included kickboxing yoga running walking weights and cardio but any reference to self-defense classes was notably missing from the log generally costs incurred in maintaining good health are inherently_personal expenditures and to be entitled to a deduction the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes see eg 55_tc_320 some expenses are so inherently_personal that they simply cannot qualify for sec_162 treatment irrespective of the role played by such expenditures in the overall scheme of the taxpayers’ trade_or_business affd 454_f2d_399 7th cir 21_tc_170 the court recognizes that petitioner may have been the target of stalkers unfortunately petitioner has not shown how her gym membership fees were related to her business or that they were otherwise an ordinary and necessary business_expenses for her position as a news anchor d professional associations and dues and legal fees respondent stipulated that petitioner incurred and substantiated legal fees of dollar_figure and professional dues of dollar_figure in respondent further stipulated that petitioner substantiated expenses of dollar_figure to the national academy of television arts and sciences in both and and dollar_figure for legal fees in finally respondent stipulated that petitioner incurred and substantiated expenses of dollar_figure paid for professional dues in petitioner argues that these expenses are associated with her business activities and her performance review which affects her contract position pay and career the court is satisfied that the foregoing expenses during the years at issue were substantiated ordinary and necessary business_expenses to the extent petitioner was unable to substantiate her legal expenses for a deduction for the unsubstantiated expense is denied e subscriptions petitioner testified that she is expected to have constant access to news accordingly she subscribes to cable television and internet newspapers magazines such as cosmopolitan glamour newsweek and nickelodeon and satellite radio subscribing to periodicals of general interest does not generate an ordinary and necessary business_expense within the meaning of sec_162 specifically the purchase of general circulation newspapers is a personal_expense that taxpayers may not deduct 690_f2d_40 2d cir affg in part and revg in part 76_tc_252 subscription expenses with respect to trade and professional magazines relating to a taxpayer’s trade_or_business may be deductible under sec_162 see 54_tc_1642 affd 457_f2d_369 9th cir although the foregoing news sources keep petitioner abreast of relevant breaking news expenses for access to these news sources are inherently_personal and petitioner has not shown how these expenses are ordinary and necessary business_expenses see sec_262 basic cable television similar to daily newspapers contains a significant amount of information which is inherently_personal as with the purchase of a television or television repair cable television access is not deductible and petitioner has failed to show that her use of the cable television satellite radio and newspaper subscriptions were ordinary and necessary business_expenses in addition petitioner failed to demonstrate that her magazine subscriptions for glamour cosmopolitan newsweek and nickelodeon served a valid business_purpose for her position as a news anchor accordingly we hold that petitioner is not entitled to deduct the foregoing expenses f sec_274 expenses sec_274 imposes heightened substantiation requirements for certain types of deductions including deductions for car and truck expenses meals and entertainment cellular phones and gifts sec_274 sec_280f to claim deductions for these expenses a taxpayer must keep adequate contemporaneous_records showing the amount business_purpose and business relationship of the expense sec_274 cell phone expense petitioner testified that she used her cell phone when she was not at work in order to set up stories and solicit feedback from viewers petitioner did not present credible_evidence however sufficient to satisfy the strict substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date accordingly petitioner’s claimed deductions for the years at issue are disallowed vehicle expenses pursuant to sec_274 any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra the elements that must be substantiated to deduct expenses for the business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs supra for petitioner presented a mileage log detailing her business mileage in addition petitioner provided a maintenance vehicle report in corroboration of her mileage log the mileage log and odometer readings however conflict with the maintenance vehicle report given that petitioner’s mileage log for substantially conflicts with her vehicle history report the court is unable to conclude that the mileage log is credible in determining her business mileage for as for the remaining years at issue petitioner has not presented credible_evidence or documentation in support of her claimed business mileage accordingly respondent’s determination is sustained in full business_gifts the heightened substantiation requirements of sec_274 also apply to business_gifts sec_274 petitioner has introduced receipts as evidence in support of her claimed deductions for business_gifts for however petitioner did not explain the business_purpose of the gifts and the business relationship with the persons to whom the gifts were given see sec_1_274-5t temporary income_tax regs fed reg date accordingly the court sustains respondent’s determination with regard to the business_gifts meals and entertainment the elements required to prove a business_expense for entertainment include the amount of the expenditure the time and place of the entertainment the business_purpose for the entertainment and the taxpayer’s business relationship with the persons entertained sec_1_274-5t temporary income_tax regs fed reg date for petitioner offered into evidence a detailed day planner documenting her activities throughout in corroboration of her events in her day planner petitioner offered a limited number of receipts documenting meal expenditures_for although petitioner incurred meal expenses in the years at issue as stipulated by respondent she failed to present any credible_evidence as to the business_purpose for those meal expenditures and the business relationship with the person s entertained accordingly the court must deny petitioner’s claimed deductions for meal and entertainment_expenses in the years at issue g remaining expenses petitioner claimed expense deductions for other expenses which included professional expenses promotional products and supplies for and items for speaking engagements for other expenses for and miscellaneous and office expenses for petitioner did not testify or otherwise provide substantiating documentation for the foregoing expenses accordingly respondent’s determination regarding the foregoing expenses is sustained iii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for each year sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalties see 116_tc_438 sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioner alleges that she acted in good_faith and with reasonable_cause in deducting her business_expenses because the tax law says that all business_expenses that are ordinary and necessary are deductible and that her deductions are specific to the job she performs as a news anchor the law is well settled that expenditures that are inherently_personal are nondeductible despite the seeming relation to a taxpayer’s business petitioner has presented no other credible_evidence that she should not be subject_to the accuracy-related_penalties for the years at issue therefore the court sustains respondent’s determination as to the accuracy- related penalties the court has considered the other arguments of the parties and they are either without merit or not necessary in view of our resolution of the issues in this case to reflect the foregoing decision will be entered under rule
